Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Sean R. MacDavitt on Jan 13, 2021.

Please amend the beginning of claim 24 as follows:
24. (Examiner’s Amendment) A non-transitory computer-readable medium comprising instructions that when executed by one or more processing devices causes the processing devices to: …


Allowable Subject Matter
Claims 17-36 are allowed.  
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:

As per independent claim 17, the claimed: augmenting the remote MR scene with the object model determined as a function of the three-dimensional position and orientation in the MR scene of the object represented by the object model, wherein a representation of the object model is placed in the MR scene at a location in the MR scene based on the object position relative to the real scene, and wherein the object position relative to the real scene is determined as a function of data captured from the real scene and world coordinates associated with the real scene; matching the real scene calibration point with the MR scene calibration point in combination with the claimed transforming the MR scene based on a 3D transform calculated as a function of the real scene calibration point and the MR scene calibration point; and automatically providing immersive collaboration based on recreating a subset of the real scene in the remote VRE and updating the real scene VRE with changes to the remote VRE. 

As per independent claims 24 and 31, these claims are also allowed for the same reasons as independent claim 17 because they contain substantially similar features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571)272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2612